ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of forcible rape in violation of Section 566.030 RSMo. (1994); four counts of kidnapping in violation of Section 565.110, RSMo. (1994); four counts of armed criminal action in violation of Section 571.015 RSMo. (1994); and one count of property damage in the second degree in violation of Section 569.120 RSMo. (1994). The court determined Defendant to be a prior offender, a predatory sexual offender and a persistent sexual offender and sentenced him to a term of imprisonment of thirty years without parole on the forcible rape counts, fifteen years on each of the kidnapping and armed criminal action counts, and six months on the count of property damage, with all the sentences to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the. principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).